Citation Nr: 0422774	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  99-15 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently rated as 20 percent disabling.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for instability of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran's original claim was for an increased rating of 
his arthritis due to trauma, right knee.  However, during the 
course of this appeal, by a May 2001 rating decision, service 
connection for instability of the right knee was granted and 
a separate schedular rating of 10 percent disabling was 
assigned.  Thereafter, by a January 2004 rating decision, the 
schedular rating for the veteran's service-connected 
arthritis of the right knee was increased to 20 percent 
disabling, effective from March 1998, the date of receipt of 
his claim for an increased evaluation.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, the veteran's appeal of the 
disability rating assigned for his service-connected right 
knee impairment remains open.

This case was previously before the Board and was remanded to 
the RO in January 2002 and July 2003.  Upon review of the 
claims file, the Board finds that the development described 
below must be accomplished prior to further adjudication by 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.





REMAND

It appears from a review of the record that the claims folder 
in VA's possession is a rebuilt file.  This was noted by the 
Board in the prior remands and the RO was requested to obtain 
copies of VA examination reports dated in April 1998 and 
September 1999 as well as VA outpatient treatment records, 
dated from 1998 to 1999.  Although the RO has attempted to 
obtain these medical records, they are not available for 
review and the January 2004 Supplemental Statement of the 
Case notes that the VA Medical Center was unable to provide 
such records.  However, there is no explanation as to the 
reason for their unavailability.  In cases such as this one, 
where such records are unavailable through no fault of the 
claimant, there is a heightened obligation for VA to assist 
the claimant in the development of the case and to provide 
reasons or bases as to the rationale for any adverse 
decision.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Under the Veterans Claims Assistance Act of 2000 (VCAA), VA's 
duty to assist the veteran includes obtaining relevant 
records in the custody of a Federal department or agency.  
38 C.F.R. § 3.159(c)(2) (2003).  VA will end its efforts to 
obtain records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  Id.

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED for the following:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  

2.  The RO should take appropriate steps 
to contact the appellant in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
orthopedic complaints since 1998.  After 
obtaining any necessary authorization 
from the appellant, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request which have not 
been previously secured.

3.  The RO should request from the 
appropriate VA Medical Center copies of 
the VA examination reports dated in April 
1998 and September 1999 as well as VA 
outpatient treatment records, dated from 
1998 to 1999, and associate them with the 
claims folder.  The measures undertaken 
should be specifically recorded 
(including providing the source of any 
requested information necessary to 
conduct such search).  In the event that 
records are unavailable, this should be 
noted, in writing, in the claims folder.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations.  If the 
issues on appeal remain denied, the 
appellant should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




